Fourth Court of Appeals
                                San Antonio, Texas
                                       July 24, 2019

                                    No. 04-19-00390-CR

                                    Lawrence CLOUD,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR10736
                          Honorable Ron Rangel, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on July 24, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court